
	

113 S1285 IS: Small Business Innovation Act of 2013
U.S. Senate
2013-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1285
		IN THE SENATE OF THE UNITED STATES
		
			July 11, 2013
			Ms. Baldwin introduced
			 the following bill; which was read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		A BILL
		To amend the Small Business Investment Act of 1958 to
		  enhance the Small Business Investment Company Program and provide for a small
		  business early-stage investment program. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Small Business Innovation Act of
			 2013.
		2.Program
			 authorizationSection 303(b)
			 of the Small Business Investment Act of 1958 (15 U.S.C. 683(b)) is amended, in
			 the matter preceding paragraph (1), in the first sentence, by inserting after
			 issued by such companies the following: , in a total
			 amount that does not exceed $4,000,000,000 each fiscal year (adjusted annually
			 to reflect increases in the Chained Consumer Price Index for All Urban
			 Consumers (C–CPI–U), as published by the Bureau of Labor Statistics of the
			 Department of Labor).
		3.Family of
			 fundsSection 303(b)(2)(B) of
			 the Small Business Investment Act of 1958 (15 U.S.C. 683(b)(2)(B)) is amended
			 by striking $225,000,000 and inserting
			 $350,000,000.
		4.Small business
			 early-stage investment programTitle III of the Small Business Investment
			 Act of 1958 (15
			 U.S.C. 681 et seq.) is amended by adding at the end the
			 following:
			
				DSmall business
				early-stage investment program
					399A.DefinitionsIn this part:
						(1)Early-stage
				small businessThe term early-stage small business
				means a small business concern that—
							(A)is domiciled in a
				State or Indian country (as defined in section 1151 of title 18, United States
				Code); and
							(B)has not generated gross annual sales
				revenues exceeding $15,000,000 in any of the most recent 3 full years before
				the date on which the Administrator makes an equity financing to a
				participating investment company under section 399E.
							(2)Eligible
				applicantThe term eligible applicant means—
							(A)an incorporated body, limited liability
				company, or limited partnership organized and chartered or otherwise existing
				under Federal or State law for the purpose of performing the functions and
				conducting the activities contemplated under the program; or
							(B)a manager of a small business investment
				company.
							(3)Participating
				investment companyThe term
				participating investment company means an applicant approved under
				section 399E to participate in the program.
						(4)ProgramThe
				term program means the early-stage investment program established
				under section 399B.
						(5)Small business
				concernThe term small business concern has the same
				meaning given that term in section 3(a) of the Small Business Act (15 U.S.C.
				632(a)).
						(6)Small business
				concern in a targeted industryThe term small business
				concern in a targeted industry means a small business concern that is
				engaged primarily in researching, developing, manufacturing, producing, or
				bringing to market goods, products, or services in a targeted industry.
						(7)Targeted
				industryThe term targeted industry means any of the
				following business sectors:
							(A)Advanced
				manufacturing.
							(B)Agricultural
				technology.
							(C)Biotechnology.
							(D)Clean energy
				technology.
							(E)Digital
				media.
							(F)Environmental
				technology.
							(G)Information
				technology.
							(H)Life
				sciences.
							(I)Water
				technology.
							399B.Establishment
				of programThe Administrator
				shall establish and carry out an early-stage investment program to provide
				equity financing to support early-stage small businesses in accordance with
				this part.
					399C.Administration
				of programThe Administrator,
				acting through the Associate Administrator described in section 201, shall
				administer the program.
					399D.Applications
						(a)Requirements for
				applicationAn application to participate in the program shall
				include—
							(1)a business plan describing how the eligible
				applicant intends to make successful venture capital investments in early-stage
				small businesses and direct capital to small business concerns in targeted
				industries or other business sectors;
							(2)information
				regarding the relevant venture capital investment qualifications and
				backgrounds of the individuals responsible for the management of the eligible
				applicant; and
							(3)a description of
				the extent to which the eligible applicant meets the selection criteria under
				section 399E.
							(b)Applications
				from managers of small business investment companiesThe Administrator shall establish an
				abbreviated application process to participate in the program for applicants
				that are managers of small business investment companies that are licensed
				under section 301. The abbreviated application process shall incorporate a
				presumption that managers of small business investment companies that are
				licensed under section 301 satisfactorily meet the selection criteria under
				paragraphs (3) and (5) of section 399E(b).
						399E.Selection of
				participating investment companies
						(a)In
				generalNot later than 90
				days after the date on which the Administrator receives an application from an
				eligible applicant under section 399D, the Administrator shall make a
				determination to conditionally approve or disapprove the eligible applicant to
				participate in the program and shall transmit the determination to the eligible
				applicant electronically and in writing. A determination to conditionally
				approve an eligible applicant shall identify all conditions the eligible
				applicant is required to satisfy for the Administrator to provide final
				approval to the eligible applicant to participate in the program, and shall
				provide a period of not less than 1 year for the eligible applicant to satisfy
				the conditions.
						(b)Selection
				criteriaIn making a determination under subsection (a), the
				Administrator shall consider—
							(1)the likelihood that the eligible applicant
				will meet the goals specified in the business plan of the eligible
				applicant;
							(2)the likelihood
				that the investments of the eligible applicant will create or preserve jobs in
				the United States, both directly and indirectly;
							(3)the character and
				fitness of the management of the eligible applicant;
							(4)the experience and
				background of the management of the eligible applicant;
							(5)the extent to
				which the eligible applicant will concentrate investment activities on
				early-stage small businesses;
							(6)the likelihood
				that the eligible applicant will achieve profitability;
							(7)the experience of
				the management of the eligible applicant with respect to establishing a
				profitable investment track record;
							(8)the extent to which the eligible applicant
				will concentrate investment activities on small business concerns in targeted
				industries; and
							(9)the extent to which the eligible applicant
				will concentrate investment activities on small business concerns in targeted
				industries that have received funds from an agency of the Federal Government,
				including—
								(A)the National
				Institutes of Health;
								(B)the National
				Science Foundation; and
								(C)funds received
				under the Small Business Innovation Research Program or the Small Business
				Technology Transfer Program, as such terms are defined under section 9 of the
				Small Business Act (15 U.S.C. 638).
								(c)Final
				approval
							(1)In
				generalNot later than 90
				days after the date on which an eligible applicant satisfies the conditions
				identified by the Administrator under subsection (a), the Administrator shall
				provide final approval to the eligible applicant to participate in the
				program.
							(2)ExceptionNot
				later than 30 days after the date on which an eligible applicant, the
				partnership or management agreement of which conforms to models approved by the
				Administrator, satisfies the conditions identified by the Administrator under
				subsection (a), the Administrator shall provide final approval to the eligible
				applicant to participate in the program.
							(3)Revocation of
				conditional approvalIf an
				eligible applicant fails to satisfy the conditions identified by the
				Administrator under subsection (a) in the time period required by that
				subsection, the Administrator shall revoke the conditional approval.
							399F.Equity
				financings
						(a)In
				generalThe Administrator may
				make 1 or more equity financings to a participating investment company.
						(b)Equity financing
				amounts
							(1)Non-Federal
				capitalAn equity financing
				made to a participating investment company under the program may not be in an
				amount that exceeds the amount of the capital of the participating investment
				company that is not from a Federal source and that is available for investment
				on or before the date on which an equity financing is drawn upon by the
				participating investment company. The capital of the participating investment
				company may include legally binding commitments with respect to capital for
				investment.
							(2)Limitation on
				aggregate amountThe aggregate amount of all equity financings
				made to a participating investment company under the program may not exceed
				$100,000,000.
							(c)Equity financing
				processIn making an equity
				financing under the program, the Administrator shall commit an equity financing
				amount to a participating investment company, and the amount of each commitment
				shall remain available to be drawn upon by a participating investment
				company—
							(1)for new-named
				investments, during the 5-year period beginning on the date on which the
				commitment is first drawn upon by the participating investment company;
				and
							(2)for follow-on investments and management
				fees, during the 10-year period beginning on the date on which the commitment
				is first drawn upon by the participating investment company, with not more than
				2 additional 1-year periods available at the discretion of the
				Administrator.
							(d)Commitment of
				fundsNot later than 2 years
				after the date on which funds are appropriated for the program, the
				Administrator shall make commitments for equity financings.
						399G.Investments in
				early-stage small businesses
						(a)In
				generalAs a condition of
				receiving an equity financing under the program, a participating investment
				company shall make all of the investments of the participating investment
				company made with amounts received under the program, including securities,
				promissory notes, or other obligations, in small business concerns, of which at
				least 50 percent of the total amount of such investments shall be in
				early-stage small businesses in targeted industries.
						(b)Evaluation of
				complianceAfter a participating investment company has expended
				not less than 50 percent of the amount of an equity financing commitment made
				under section 399F, the Administrator shall evaluate the compliance of the
				participating investment company with the requirements under subsection
				(a).
						(c)WaiverThe
				Administrator may waive the requirements for a participating investment company
				under subsection (a) if the Administrator determines that it is in the best
				interest of the long term solvency of the fund established in section
				399J.
						399H.Pro rata
				investment sharesEach
				investment made by a participating investment company under the program shall
				be treated as comprised of capital from equity financings under the program
				according to the ratio that capital from equity financings under the program
				bears to all capital available to the participating investment company for
				investment.
					399I.Equity
				financing interest
						(a)Equity financing
				Interest
							(1)In
				generalAs a condition of receiving an equity financing under the
				program, a participating investment company shall convey an equity financing
				interest to the Administrator in accordance with paragraph (2).
							(2)Effect of
				conveyanceThe equity financing interest conveyed under paragraph
				(1)—
								(A)shall have all
				the rights and attributes of other investors attributable to their interests in
				the participating investment company;
								(B)shall not denote
				control or voting rights to the Administrator; and
								(C)shall entitle the
				Administrator to a pro rata portion of any distributions made by the
				participating investment company equal to the percentage of capital in the
				participating investment company that the equity financing comprises, which
				shall be made at the same times and in the same amounts as any other investor
				in the participating investment company with a similar interest.
								(3)AllocationsA
				participating investment company shall make allocations of income, gain, loss,
				deduction, and credit to the Administrator with respect to the equity financing
				interest as if the Administrator were an investor.
							(b)Manager
				profitsAs a condition of
				receiving an equity financing under the program, the manager profits interest
				payable to the managers of a participating investment company under the program
				shall not exceed 20 percent of profits, exclusive of any profits that may
				accrue as a result of the capital contributions of any such managers with
				respect to the participating investment company. Any excess of manager profits
				interest, less taxes payable thereon, shall be returned by the managers and
				paid to the investors and the Administrator in proportion to the capital
				contributions and equity financings paid in. No manager profits interest (other
				than a tax distribution) shall be paid before the repayment to the investors
				and the Administrator of all contributed capital and equity financings
				made.
						(c)Distribution
				requirementsAs a condition of receiving an equity financing
				under the program, a participating investment company shall make all
				distributions to all investors in cash and shall make distributions within a
				reasonable time after exiting investments, including following a public
				offering or market sale of underlying investments.
						399J.FundThere is established in the Treasury a
				separate account (in this section referred to as the fund) for
				equity financings which shall be available to the Administrator, subject to
				annual appropriations, as a revolving fund to be used for the purposes of the
				program. All amounts received by the Administrator under the program, including
				any moneys, property, or assets derived by the Administrator from operations in
				connection with the program, shall be deposited in the fund.
					399K.Application of
				other sectionsTo the extent
				not inconsistent with requirements under this part, the Administrator may apply
				sections 309, 311, 312, 313, and 314 to activities under this part, and an
				officer, director, employee, agent, or other participant in a participating
				investment company shall be subject to the requirements under such
				sections.
					399L.Annual
				reportingThe Administrator
				shall include information on the performance of the program in the annual
				performance report of the Administration required to be submitted under section
				10(a) of the Small Business Act (15 U.S.C.
				639(a)).
					.
		
